Citation Nr: 0918197	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-42 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from September 
1970 to June 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The appeal was subsequently transferred to the RO in 
Montgomery, Alabama.

In August 2007, the Veteran presented testimony at a personal 
hearing conducted at the Board in Washington, DC before 
Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

In October 2007, the Board remanded the appeal for further 
development.  As will be discussed in the decision below, the 
Board is granting the claim on appeal, and consequently, a 
discussion of whether the remand directives were compiled 
with is unnecessary.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). 


FINDING OF FACT

Osteoarthritis of the left knee is the result of an injury 
incurred or aggravated in line of duty during ACDUTRA. 





CONCLUSION OF LAW

Osteoarthritis of the left knee was incurred or aggravated in 
a period of ACDUTRA from September to December 1975.  38 
U.S.C.A. §§ 101, 106, 1110, 1101,1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and his representative contend that his left knee 
disability was incurred during a period of active duty for 
training.  Because the claim of service connection for a left 
knee disability on appeal is being granted, there is no need 
to review whether VA's statutory duties to notify and assist 
are fully satisfied as any error would be non-prejudicial.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  "The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).  The term "active duty for training" includes, 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. 
§ 3.6(c)(1).  The term "inactive duty for training" 
includes, "duty (other than full-time duty) prescribed for 
Reserves by the Secretary concerned under section 206 of 
title 37 or any other provision of law" or "special 
additional duties authorized for Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned."  
38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  The 
term "active duty for training" includes, "in the case of 
members of the Army National Guard or Air National Guard of 
any State, full-time duty under" certain sections of title 
32, United States Code, including section 502.  38 U.S.C.A. 
§ 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive 
duty for training" includes, "[i]n the case of members of 
the Army National Guard or Air National Guard of any 
State . . . duty (other than full-time duty) under" certain 
sections of title 32, United States Code, including section 
502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served 
only on active or inactive duty for training must establish a 
service-connected disability in order to achieve veteran 
status and to be entitled to compensation.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the 
advantage of certain evidentiary presumptions provided by law 
to assist veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period active or inactive duty for 
training.  Id. at 470-471 (noting that the Board did not err 
in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
active duty for training and had not established any service-
connected disabilities from that period).

As noted in the introduction, the Veteran served in the Army 
National Guard from September 1970 to June 2002.  In March 
2003, the Veteran was granted service connection for an acute 
posterior myocardial infarction that was determined to have 
begun on a period of inactive duty training in November 2000.  
Thus by means of his service in November 2000 wherein he 
became disabled due to the heart attack, this period of 
inactive duty for training qualifies as active military 
service and he is a "veteran" under the law.  As to his 
other service in the Army National Guard, he is not a 
"veteran" unless or until it is shown that he "was 
disabled . . . . from a disease or injury incurred or 
aggravated in line of duty" during a period of active duty 
for training (ACDUTRA) or unless or until it is shown that he 
"was disabled . . . . from an injury incurred or aggravated 
in line of duty" during a period of inactive duty for 
training (INACDUTRA).  If he was so disabled, such a period 
of ACDUTRA or INACDUTRA is then considered "active military 
service" and the person is then considered a "veteran" for 
that period of service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is entitled to service connection for 
osteoarthritis of the left knee (herein after left knee 
disability).  The Veteran contends that his left knee 
disability began during a period of active duty for training 
in November 1975.  The Veteran stated that he injured his 
left knee playing football during training.  He testified 
that following the injury, he was evaluated and had surgery 
the next day.  Since that surgery, he has had periodic 
problems with his left knee and several additional surgeries.  
In a statement received in May 2003, the Veteran's buddy 
corroborated his account of the injury.  

Records from the Army National Guard relevant to this claim 
reflect that the Veteran was on active duty for training from 
September 1975 to December 1975, which indicates that the 
Veteran underwent surgery on his left knee during a period of 
active duty for training.  Therefore, the evidence must show 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of service.  

In this regard, a July 1973 examination found the Veteran's 
lower extremities to be clinically normal.  There were no 
reports of any left knee problems.  A November to December 
1975 clinical record reflected that the Veteran was admitted 
to the hospital with an inability to completely extend his 
left knee.  The Veteran had a history of previous injuries to 
the knee, including football injuries in 1971 and several 
episodes of locking. The Veteran was scheduled for elective 
surgery in December but on maneuvers at Fort Sill he suffered 
another injury while playing football with locking of his 
left knee.  The knee did not straighten out after a period of 
conservative therapy.  Arthrograms were done and were read as 
positive for medical meniscal pathology.  The Veteran 
underwent a removal of the left medial meniscus and the post 
service diagnosis was internal derangement of the left knee.  
Thereafter, subsequent reports of medical history and 
examinations show that the Veteran had surgery on his left 
knee in 1975.  Further, private treatment records from Dr. B 
note that the Veteran had additional surgeries on his left 
knee in 1995 and 1997.  

As detailed above, the evidence of record reveals that the 
Veteran injured his left knee playing football in November 
1975 during a period of active duty for training.  Although 
it appears that the Veteran had prior injuries to his left 
knee including football injuries in 1971, there were no 
records detailing the severity of the Veteran's left knee at 
that time.  Importantly, there were no reports of left knee 
injuries on his July 1973 examination.  Moreover, there were 
no reports of left knee problems in the service treatment 
records until after the surgery in November 1975.  
Additionally, although the 1975 surgery is noted on 
subsequent reports of medical histories and examinations, 
there is no record of any left knee injuries prior to that 
time.  In any event, the November to December 1975 clinical 
record indicates that any previous left knee problems were 
aggravated by the football injury to a sufficient degree to 
require surgery.  Thus, the Board finds that after resolving 
reasonable doubt in favor of the Veteran, that the Veteran 
suffered a left knee injury on a period of active duty for 
training.  

The next question is whether the left knee injury is related 
to the Veteran's current left knee disability.  In September 
2008, the Veteran underwent a VA examination to address this 
question.  After reviewing the Veteran's claims file, the 
examiner concluded that it was at least as likely as not that 
the Veteran's current advanced degenerative arthritis of the 
left knee was the result of the November 1975 left knee 
medial menisectomy to repair the tear of the left medial 
meniscus.  The examiner commented that it was a well known 
fact that studies have shown that removal of the meniscus 
leads to increased incidence of degenerative arthritis of the 
knee joint.  The Board affords this opinion great probative 
weight as it is based on a thorough review of the Veteran and 
his claims folder, and he specifically referenced the 1975 
operative report when rendering his conclusion.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

In sum, the evidence of record indicates that the Veteran 
suffered an injury to his left knee during a period of active 
duty for training.  The Veteran underwent a left medial 
menisectomy at that time, and an examiner has opined that it 
is at least as likely as not that his current left knee 
disability is a result of the surgery.  Consequently, 
entitlement to service connection for osteoarthritis of the 
left knee is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for osteoarthritis of the 
left knee is granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


